Citation Nr: 0001541	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-50 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
multiple symptoms of avoidance, problems with concentration, 
an exaggerated startle, anger, a depressed mood, and 
anxiousness.  His impairment is no more than severe, and 
total occupational and social impairment is not shown.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.132 and Part 4, Diagnostic Code (DC) 
9411 (1996 and 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The records shows that the veteran submitted a claim for 
entitlement to service connection for PTSD in March 1994.  
Service connection for PTSD was granted in an August 1997 
rating action, and a 50 percent rating was assigned, 
effective from March 31, 1994.  This grant was based on 
consideration of various records, to include a VA medical 
records from October 1996 which reflects that his signs and 
symptoms were characterized by isolation, avoidance of human 
relationships, checking the perimeter, anger episodes, and 
the inability to hold jobs, hypervigilance, startle response, 
nightmares, and flashbacks.  It was noted that his PTSD 
symptoms dated back to Vietnam but were exacerbated when he 
witnessed a co-worked cut into two while working on an oil 
rig.  The diagnostic impression was PTSD, chronic and severe, 
related to both his inservice experiences in Vietnam and job 
related trauma in 1990.  

A private clinical psychologist, Anthony C. Plane, Ph.D., 
reported in June 1997 that the veteran was first seen at the 
"Vet Center" in April 1994.  He was initially seen as a 
referral from the VA for individual psychotherapy.  His 
symptoms included nightmares, isolation, hypervigilance, rage 
behaviors, inability to have social relationships and the 
inability to maintain employment.  During the initial 
interview, the veteran had an anxiety reaction to questions 
about his service in Vietnam and almost ran from the office.  
A need for treatment of PTSD and related symptoms of 
depression was assessed.  It was noted that he was a willing 
participant in varied modalities of treatment from April 1994 
through November 1996, but that his progress was minimal.  
The psychologist noted that the veteran had since found 
employment working in a very flexible situation.  Although he 
supervised a small crew, he had had an exacerbation of 
symptoms of isolation, anxiety, nightmares, and checking the 
parameter.  He continued on his medication.  

Upon VA examination in July 1997, it was noted though he took 
his medications (Xanax and trazodone) as prescribed, he did 
not sleep well at night, awaking to check the perimeter.  He 
worked 4 days a week with a small crew but "just manages to 
make it to the end of the week without quitting."  On 
weekends, he secluded himself.  He had nightmares about once 
a week, in which he saw the faces of people who were dying, 
related to his experiences in Vietnam.  The veteran had a 
marked startle reaction and isolated himself from his family.  
Upon mental status examination, he was alert and cooperative.  
His mood was dysphoric and anxious.  His anxiety became more 
intense when he talked about his experiences in Vietnam.  His 
affect was appropriate to expressed thought content.  His 
speech was normal in rate and amount, and the content was 
relevant and goal-directed.  There was no evidence of 
hallucinations, nor of delusions detected.  He was oriented 
for time, place, and person.  Memory for recent and recent 
events was grossly intact.  A Global Assessment of 
Functioning (GAF) Scale of 55 was assigned.  

In a March 1998 statement by a VA counseling psychologist, it 
was noted that the veteran had been denied benefits from 
vocational rehabilitation based on his disability.  

Upon VA examination in April 1999, the veteran stated that he 
was distressed with the fact that his brother had recently 
been diagnosed with pancreatic cancer.  He continued to be 
seen at the Vet Center.  He said that he was almost homeless, 
but the examiner noted that after reading the records, it was 
not clear whether he was homeless or rather that he preferred 
not to be located in Houston because he frequently went to 
Central and South America.  He was questioned about this and 
said that when he was in South America, he felt less stress.  
He reported that he had no family and no social life.  He did 
not sleep and avoided contact with others.  

The veteran reported that he had nightmares almost 
constantly, and it was noted that he was numerous medications 
to include Xanax, trazodone and Serzone.  Although the 
veteran reported that he had not worked since the 1990 oil 
rig incident, the examiner noted that the record showed that 
he had worked intermittently since that accident but never 
for a long period of time.  Currently, he lived in his 
father's home.  His father was in a nursing home.  He 
reported that he "bunkers down" and did not see anybody.  
He said that preferred to be somewhere else.  He denied 
having friends and social contact.  When requestioned about 
his work history, he said that since the 1990 incident, he 
had only been able to work for small amounts of time because 
when he had to take responsibility for other people, he 
became too distracted and found that the stress of an 
ordinary work situation such as deadlines was overwhelming 
and he felt compelled to leave.  He reported that he had not 
worked in the past year since March of 1988.  He worked for 
three months in 1988 and for ten months in 1997 in 
construction.  He worked for five months in 1996 and for 
three months in prior to that.  

A symptom review reflected that the veteran reported being 
depressed for several years.  He did not sleep much and had 
no interests.  He felt badly about himself and felt that he 
had excess energy that was wasted.  He felt problems with 
concentration and reported that he attempted to start a 
repair job at his father's home but was "unable to finish 
it" and felt compelled to start some other job.  He found 
that he never finished anything.  He reported that his 
appetite was excessive and he ate when there was nothing else 
to do.  No psychomotor abnormalities were noted, and he 
denied suicidal ideations.  He recurrently thought of Vietnam 
experiences and had multiple symptoms of avoidance.  He 
preferred not to think about Vietnam and avoided war movies.  
He had multiple symptoms of avoidance, and he reported that 
his problems with concentration and an exaggerated startle 
response.  He also said that he had problems with his anger.  

Upon mental status examination, the veteran was described as 
cooperative with fluent speech at a normal rate and rhythm.  
His mood was depressed and anxious, and his affect was full 
and appropriate to his expressed thoughts.  No lability of 
affect was noted.  His thought process was coherent.  He was 
without any signs of symptoms of a psychotic process and at 
the time of the interview, he was without any specific ideas, 
intentions or plans of harming himself or others.  He was 
awake, alert, and approximately oriented.  He did not know 
the county he was in, and he thought that he was on the sixth 
floor rather than the fifth floor.  He could repeat three 
words immediately but only one after five minutes.  He would 
not or could not perform serial seven or serial three 
subtractions, and he could not spell a five-letter word 
backwards correctly.  He had difficulty repeating "no ands, 
ifs or buts," and he made one mistake in following a 3-step 
command.  He could name the current president but none other.  
The diagnosis was chronic PTSD, and his GAF score was 45.  
The examiner added that given the veteran's GAF score of 45 
indicating serious impairment in social functioning.  He was 
quite isolated, and he also had problems completing tasks as 
demonstrated by his low score on the "Folstein mini mental 
status examination although this may be influenced by the 
medications the veteran is taking."  It was the examiner's 
opinion that a combination of the veteran's symptoms and the 
medications that he was taking for them made him unable to 
maintain employment on the competitive market.  

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal. The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

Prior to November 1996, the schedular criteria for 70 and 100 
percent ratings for psychoneurotic disorders were as follows:

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 70 and 100 percent 
ratings:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, server 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).

Analysis

After a careful review of the evidence of record, it is found 
that a 100 percent schedular evaluation for the service-
connected PTSD is not warranted under either the old or new 
regulations.  The objective evidence does not demonstrate the 
existence of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The recent VA examination noted that 
there was no thought disorder, no delusions or 
hallucinations.  While the appellant reported that he was 
socially isolated, he was awake, alert, and approximately 
oriented and often traveled to another country where he felt 
less stress.  Such behavior does not represent a profound 
retreat from mature behavior.  Nor does the evidence show 
that he is demonstrably unable to obtain or retain employment 
due to his PTSD.  While the evidence reflects that he has 
been unable to hold down a job in recent years and has not 
worked at all since March 1988, and includes an opinion that 
the veteran was unemployable in today's competitive market, 
the Board notes that this determination was based not only on 
the veteran's demonstrated psychiatric symptoms but also was 
deemed to be due to his medications.  In the subsequent 
rating determination, the RO awarded a 70 percent schedular 
rating and a total disability rating based upon individual 
unemployability.  In other words, the RO found that the 
service connected psychiatric disorder by itself did not 
produce manifestations meeting the criteria for a schedular 
100 percent rating, but that the disability, plus the effects 
of the medication for the disability, effectively made the 
claimant unemployable.  The Board concurs that this is a 
correct application of the rating criteria to the facts in 
this case, particularly in light of the medical opinion of 
March 1998.  There is no medical opinion of record that the 
manifestations of the service-connected disability, standing 
alone, make the veteran unemployable. 

The evidence also does not demonstrate total occupational and 
social impairment due to the following symptoms: gross 
impairment in thought processes or communication; persistent 
delusions or hallucination; grossly inappropriate behavior; 
persistent danger to self or others; intermittent inability 
to perform activities of daily living, such as maintaining 
personal hygiene; disorientation as to time or place; or 
memory loss for names of close relative, occupations or own 
name.  The most recent VA examination had revealed that the 
veteran was alert and oriented.  His thought processes were 
coherent, and he had no suicidal ideations.  Moreover, he was 
assigned a GAF score of 45, which indicates serious symptoms 
but not the inability to perform daily activities.  Thus, the 
evidence also does not support a finding of entitlement to a 
100 percent schedular evaluation under the new rating 
criteria.  

In conclusion, it is found that the preponderance of the 
evidence is against a finding of an increased evaluation for 
the service-connected PTSD.  



ORDER

A rating in excess of 70 percent for PTSD is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

